                         Case 2:21-cv-00999-KJM-DMC Document 41 Filed 08/13/21 Page 1 of 11


                   1   SPINELLI, DONALD & NOTT
                       A Professional Corporation
                   2   DOMENIC D. SPINELLI, SBN: 131192
                       J. SCOTT DONALD, SBN: 158338
                   3   601 University Avenue, Suite 225
                       Sacramento, CA 95825
                   4   Telephone: (916) 448-7888
                       Facsimile: (916) 448-6888
                   5
                       Attorneys for Defendants County of
                   6   Siskiyou; Jeremiah LaRue and Jesus
                       Fernandez, in their official capacities
                   7   as members of the Siskiyou County
                       Sheriff’s Department and in their individual
                   8   capacities; Brandon Criss, Ed Valenzuela,
                       Michael N. Kobseff, Nancy Ogren, and
                   9   Ray A. Haupt, in their official capacities
                       as members of the Siskiyou County Board
              10       of Supervisors and in their individual
                       capacities; Edward Kiernan, in his official
              11       capacity as County Counsel for Siskiyou
                       County and in his individual capacity;
              12       and DOES 1-100.

              13                                      UNITED STATES DISTRICT COURT

              14                                     EASTERN DISTRICT OF CALIFORNIA

              15                                            SACRAMENTO DIVISION

              16       Dilevon Lo, Jerry Vang, Nathan Thao, Mao           Case No.: 2:21-cv-00999-KJM-DMC
                       Thao, Pao Lee, Antonio Lee, Koua Lee, Nhia
              17       Thai Vang, Zeng Lee, Der Lee and Khue Cha          DEFENDANTS’ SUR REPLY IN
                                                                          SUPPORT OF OPPOSITION TO
              18                      Plaintiffs,                         PLAINTIFFS’ REQUEST FOR
                                                                          PRELIMINARY INJUNCTION
              19           vs.
                       County of Siskiyou; Jeremiah LaRue and             Complaint Filed: June 4, 2021
              20       Jesus Fernandez, in their official capacities as
                       members of the Siskiyou County Sheriff’s           First Amended Complaint Filed: July 15, 2021
              21       Department and in their individual capacities;
                       and Brandon Criss, Ed Valenzuela, Michael
              22       N. Kobseff, Nancy Ogren, and Ray A. Haupt,
                       in their official capacities as members of the
              23       Siskiyou County Board of Supervisors and in
                       their individual capacities; Edward Kiernan,
              24       in his official capacity as County Counsel for
                       Siskiyou County and in his individual
              25       capacity; and DOES 1-100,

              26                      Defendants.
              27

              28
SPINELLI, DONALD
     & NOTT                 DEFENDANTS’ SUR REPLY ISO OPPOSITION TO PLAINTIFFS’ REQUEST FOR PRELIMINARY INJUNCTION
                         Case 2:21-cv-00999-KJM-DMC Document 41 Filed 08/13/21 Page 2 of 11


                   1                                                  I.    INTRODUCTION

                   2          Plaintiffs contend that three ordinances with multiple purposes including water conservation

                   3   in a time of extreme drought; combatting rampant criminal activity; and mitigating the

                   4   environmental impact of those illegal activities are racially motivated. As evidence they cite a

                   5   disparate impact to citizens associated with the area where the rampant criminal activity is

                   6   occurring. Because many or most of the citizens in that area are of a specific race, they argue that

                   7   the ordinances must be racist even though they never deny the acts the ordinances seek to curtail are

                   8   actually occurring at an extraordinary rate in that area. Plaintiffs claim that statements attributed to

                   9   Defendants and representatives of the County which only reference the criminal activity are

              10       evidence of the racist intent of the Defendants. As will be discussed in detail below, Plaintiffs’

              11       claims that the ordinances in question are in violation of the Fourteenth Amendment are entirely

              12       without merit.

              13                                                II.        LEGAL ARGUMENT

              14              A.        The Ordinances In Question Do Not Violate The Equal Protection Clause Of
                                        The Fourteenth Amendment
              15

              16              In support of their Motion for Preliminary Injunction, Plaintiffs’ argue that they are highly

              17       likely to succeed on the merits of their underlying claim that the Defendants’ enactment of the three

              18       ordinances violate the Fourteenth Amendment. Plaintiffs’ Reply (ECF No. 33) p. 20 Plaintiffs do

              19       not provide any argument or analysis that any of the ordinances are racially discriminatory on their

              20       face, but argue that because there is a disparate impact to persons of Hmong heritage living in

              21       Mount Shasta Vista (hereinafter “MSV”) and that as a result, the actions of Defendants in adopting

              22       the ordinances and their subsequent enforcement are unconstitutional. Plaintiffs further argue that

              23       this Court must review the ordinances under a strict scrutiny standard due to their contention that

              24       the intent behind the ordinances were motivated almost exclusively by racial purposes. Plaintiffs’

              25       Reply (ECF No. 33) p. 23:3-5

              26              It is only when a facially neutral law is proven to be motivated by a racial purpose or object

              27       that strict scrutiny is warranted. Miller v. Johnson 515 U.S. 900, 913. The task of assessing a

              28       jurisdiction’s motivation requires the Trial Court to perform a “sensitive inquiry into such
SPINELLI, DONALD                                                             1
     & NOTT                 DEFENDANTS’ SUR REPLY ISO OPPOSITION TO PLAINTIFFS’ REQUEST FOR PRELIMINARY INJUNCTION
                         Case 2:21-cv-00999-KJM-DMC Document 41 Filed 08/13/21 Page 3 of 11


                   1   circumstantial and direct evidence of intent as may be available.” Village of Arlington Heights v.

                   2   Metropolitan Housing 429 U.S. 252, 266 (1976)[emphasis added]. In Arlington Heights, the

                   3   United States Supreme Court reviewed whether or not evidence that a government action results in

                   4   a racially disproportionate impact is unconstitutional solely because of that impact. Village of

                   5   Arlington Heights v. Metropolitan Housing 264-265 (1976). The Court instructs that while

                   6   disproportionate impact is not irrelevant it is also not the sole basis for determining invidious racial

                   7   discrimination by a public entity. Id. Rather, Plaintiffs must present proof of racially discriminatory

                   8   intent or purpose in order to show a violation of the Equal Protection clause. Id. This rule has been

                   9   applied and upheld by the Court in such official actions as election redistricting, Hunt v. Cromartie

              10       526 U.S. 541 (1999); Rezoning by a Housing Commission; Village of Arlington Heights v.

              11       Metropolitan Housing 429 U.S. 252 (1976); and the testing processes for the hiring of police

              12       officers by a city police department. Washington v. Davis 426 U.S. 229 (1976) Consistent among

              13       all of these cases is the Court’s emphasis that the impact of the official action whether it bears more

              14       heavily on one race than another may provide a starting point for the “sensitive inquiry” to be

              15       conducted by the Court, but the Court’s determination must rely on either circumstantial or direct

              16       evidence of intent that the discriminatory purpose was the motivating factor for the public entity to

              17       perform the act(s) in question. Village of Arlington Heights v. Metropolitan Housing 265-266

              18       (1976). Village of Arlington Heights sets forth relevant factors to be considered by the Trial Court

              19       including a) the historical background of the act to see if it reveals a series of official actions taken

              20       for invidious purposes; b) the sequence of events leading up to the challenged action; c) departures

              21       from the normal procedural sequence in particularly substantive departures; and d) the legislative or

              22       administrative history. Id. 266-268

              23                       1.     The Historical Background of the Ordinances is Racially Neutral

              24              While Plaintiffs recognize that this Court must review the historical background of the

              25       decision makers relative to the enactment of the ordinances in question, no evidence is cited to

              26       support racist motive. The historical sequence of the ordinances is well known and is

              27       chronologically set forth in the findings in declarations which accompany all three of the ordinances.

              28       In chronological sequence, Ordinance No. 20-13 was enacted on August 4, 2020 at a regular meeting
SPINELLI, DONALD                                                           2
     & NOTT                 DEFENDANTS’ SUR REPLY ISO OPPOSITION TO PLAINTIFFS’ REQUEST FOR PRELIMINARY INJUNCTION
                         Case 2:21-cv-00999-KJM-DMC Document 41 Filed 08/13/21 Page 4 of 11


                   1   at the Board of Supervisors in public hearing pursuant to the Brown Act. Declaration of Edward

                   2   Kiernan, 2:14-15 As with all three of the ordinances at issue, there was more than one stated

                   3   purpose behind 20-13. As noted in Village of Arlington Heights, it can rarely be said “that a

                   4   legislature or administrative body operating under a broad mandate made a decision solely by a

                   5   single concern, or even that a particular purpose was the ‘dominant’ or ‘primary’ one. In fact it is

                   6   because legislators and administrators are properly concerned with balancing numerous competing

                   7   considerations that Court’s refrain from reviewing the merits of their decisions, absent a showing of

                   8   arbitrariness or irrationality.” Village of Arlington Heights v. Metropolitan Housing 429 U.S. 252,

                   9   265 (1976) The stated purposes for which Ordinance No. 20-13 was enacted included the

              10       preservation of ground water, Ordinance No. 20-13, Section 1(F); the protection of public health,

              11       welfare and safety of the residents of the County, Ordinance No. 20-13 Section 1(G); and to limit the

              12       extent of illegal cannabis cultivation and the attendant criminal activities and negative impact on the

              13       environment and the health, safety and welfare of Siskiyou County residents. See Declaration of J.

              14       Scott Donald, Exhibit A; and Declaration of Ray A. Haupt.

              15              Ordinances 21-07 and 21-08 were both enacted on May 4, 2021 at a regular meeting of the

              16       Board of Supervisors during a public hearing and following an opportunity for public comment

              17       pursuant to the Brown Act. Kiernan Decl., 2:16-18 By the time 21-07 and 21-08 were enacted, the

              18       County had been classified as being in “extreme drought” and by March 5, 2021 the United States

              19       Department of Agriculture had notified Governor Newsom that it had designated Siskiyou County

              20       as a primary natural disaster area due to the drought. Donald Decl., Exhibit B, C. As of April 21,

              21       2021, the U.S. drought monitor published by the National Integrated Drought Information System

              22       classified 62.65% of Siskiyou County as experiencing extreme drought. Donald Decl., Exhibit B, C.

              23       In this backdrop of drought, County personnel received complaints from constituents of land use

              24       violations and the undesirable effects of ground water depletion from local wells associated with

              25       neighboring and adjacent land owners pumping large volumes of ground water into water trucks for

              26       off parcel use. Donald Decl., Exhibit B, Section 1(N) Local law enforcement officers and code

              27       enforcement officers had observed large quantities of ground water being extracted from local wells

              28       and then delivered in water trucks off the parcel from which the extraction occurred to illegal
SPINELLI, DONALD                                                          3
     & NOTT                DEFENDANTS’ SUR REPLY ISO OPPOSITION TO PLAINTIFFS’ REQUEST FOR PRELIMINARY INJUNCTION
                         Case 2:21-cv-00999-KJM-DMC Document 41 Filed 08/13/21 Page 5 of 11


                   1   cannabis cultivation sites, most of which were without legally-established residences and were

                   2   being used exclusively for illegal cannabis cultivation. Donald Decl., Exhibit B, Section 1(O). In

                   3   turn, 21-08 which limits the utilization of water trucks, specifically referenced a daily usage of 9.6

                   4   million gallons every day expended on illicit cannabis production in Siskiyou County. Donald

                   5   Decl., Exhibit C, Section 1(H). In addition to referencing the excessive use of a precious resource

                   6   for an illegal enterprise, the findings in support of the enactment of 21-08 referenced the impact of

                   7   water truck usage in neighborhoods where such activity was illegal, and created dangerous driving

                   8   conditions and health hazards. Donald Decl., Exhibit C, Section 1(I). Furthermore, it was found

                   9   that water trucks enabled a continuing criminal operation within the neighborhoods that were

              10       causing widespread environmental hazards and were populated with unpermitted structures where

              11       workers illegally resided and raw human waste was being discharged directly into the soil. Donald

              12       Decl., Exhibit C, Section 1(I-K)

              13               Plaintiffs argue that there is no reasonable explanation for the ordinances at issue here other

              14       than racial animus. Plaintiffs’ Reply (ECF No. 33) 21:27-28 Plaintiffs offer that this is due to a

              15       conclusion that the water truck ban exclusively targets specific roads leading to Hmong communities

              16       as opposed to others leading to white communities and that the Sheriff has acknowledged that

              17       cannabis grows are concentrated in areas outside of MSV subdivision and only 3% of the illegal

              18       grows are in the MSV subdivision as opposed to other divisions of the County. Plaintiffs’ Reply

              19       (ECF No. 33) 21:28-22:4 However, as set forth in the declaration of Sheriff Jeremiah LaRue, the

              20       level of illegal cannabis cultivation and its negative impact is of a far greater magnitude in the two

              21       areas specifically impacted by the resolution associated with 21-08, which defines the roads where

              22       efforts are being concentrated to enforce the water truck ordinance. See Declaration of Jeremiah

              23       LaRue Furthermore, Plaintiffs claim that only 3% of illegal cannabis cultivation occurs in MSV is

              24       based on an entirely misleading and incorrect observation taken out of context in a strategic plan that

              25       the County provides to one of its stake holders and references only a small part of the MSV

              26       subdivision. LaRue Decl. While at this point it is impossible to specifically designate a percentage of

              27       cultivation sites located in MSV, it is much closer to more than 10 times the percentage provided by

              28       Plaintiffs. Furthermore, it is not just the number of cultivation sites at issue, although that is
SPINELLI, DONALD                                                            4
     & NOTT                 DEFENDANTS’ SUR REPLY ISO OPPOSITION TO PLAINTIFFS’ REQUEST FOR PRELIMINARY INJUNCTION
                         Case 2:21-cv-00999-KJM-DMC Document 41 Filed 08/13/21 Page 6 of 11


                   1   significant, it is also the magnitude of environmental harm these particular sites inflict on the

                   2   County.

                   3                  2.      Sequence of Events Leading up to the Challenged Ordinances Reveal No
                                              Evidence of Discriminatory Intent
                   4

                   5          The Supreme Court recognized in Village of Arlington Heights that the sequence of events

                   6   leading up to the enactment of ordinances that have a disparate impact is relevant in a Trial Court’s

                   7   inquiry as to whether those ordinances are in fact discriminatory. Village of Arlington Heights p.

                   8   269 In that case, the Court reviewed the sequence of events leading up to the defendants enactment

                   9   of a rezoning plan that weighed more heavily on racial minorities. Id. However, a review of the

              10       timing and processes leading up to the housing authorities decision including statements made by

              11       the planning commission and village board members as reflected in the official minutes focused

              12       almost exclusively on the zoning aspects and zoning factors and provided no evidence of an

              13       invidious purpose. Id. 270

              14              Plaintiffs offer little if any evidence to support a conclusion that the sequence of events

              15       leading to the enactment of the ordinances in this case are indicative of an invidious intent on the

              16       part of Defendants. All of the events leading up to the enactment of the ordinances in question are a

              17       matter of public record. As noted above and set forth in the Declaration of Edward Kiernan, all

              18       three ordinances were subject to public hearing and public comment after being duly noticed before

              19       the meetings where the ordinances were vetted. Contextually, the ordinances were enacted during a

              20       time of extreme drought and in the midst of an ongoing and increasing concern regarding illegal

              21       cannabis cultivation in the County and in MSV. Plaintiffs had every opportunity to speak their mind

              22       at any of the hearings where the ordinances were reviewed and then voted on. There is no evidence

              23       that at any time racially-charged language was used and there is no reference in any of Plaintiffs’

              24       moving papers that the Board of Supervisors charged with enacting the ordinance displayed any

              25       evidence of an invidious purpose behind their decision.

              26              While Plaintiffs recognize that this Court’s review should include things as the discussion at

              27       public hearings and the content of flyers circulated throughout the community that might show an

              28       invidious intent, they offer no such evidence themselves. Plaintiffs’ Reply (ECF No. 33) 21:17-22
SPINELLI, DONALD                                                          5
     & NOTT                 DEFENDANTS’ SUR REPLY ISO OPPOSITION TO PLAINTIFFS’ REQUEST FOR PRELIMINARY INJUNCTION
                         Case 2:21-cv-00999-KJM-DMC Document 41 Filed 08/13/21 Page 7 of 11


                   1   Plaintiffs offer no evidence of written materials circulated in advance or during the time the

                   2   ordinances in question were enacted. There are no statements cited by any of the Board members

                   3   who voted on the ordinances which one could reasonably infer evidence of invidious intent. Instead,

                   4   Plaintiffs rely on statements they attribute to Sheriff LaRue, who is charged with enforcing the

                   5   ordinances and not enacting them, taken out of context and misconstrued. As set forth in the

                   6   declaration of Sheriff LaRue, Plaintiffs have completely mischaracterized what he has said and why

                   7   he said it. It is obvious from a plain reading of the newspaper articles relied upon by Plaintiffs that

                   8   Sheriff LaRue consistently refers to individuals committing crimes in the County where he is

                   9   charged with enforcing the law.

              10                      3.      The Procedural Processes Followed by Defendants in Enacting the
                                              Ordinances in Question Further Evidence the Proper and Intended Purpose of
              11                              the Ordinances
              12              The task of assessing a jurisdiction’s motivation is not a simple matter but is an inherently

              13       complex endeavor that requires the Trial Court to perform a sensitive inquiry into such

              14       circumstantial and direct evidence of intent as may be available. Hunt v. Cromartie 526 U.S. 541,

              15       546 (1999) In furtherance of its inquiry, a Trial Court may consider departures from a normal

              16       procedural sequence that might evidence an improper purpose. Village of Arlington Heights, 267.

              17       Village of Arlington Heights instructs that substantive departures from the normal procedural

              18       sequence in taking an official action may be relevant for the purposes of determining an invidious

              19       purpose. Id. 267

              20              In the instant matter, the procedural processes followed by the Defendants in enacting the

              21       ordinances in question do not show an invidious purpose. All three ordinances were passed as

              22       urgency ordinances in light of the drought and continuing criminal activities in the County related

              23       to cannabis cultivation. As noted in the declaration of County Counsel for Siskiyou County, Edward

              24       Kiernan, an urgency ordinance goes into effect after one hearing and immediately whereas a regular

              25       ordinance goes into effect after two hearings and a 30-day delay. (Kiernan Decl, 2:19-20) Both

              26       types of ordinances must be posted online a minimum of 72 hours before the Board meetings at

              27       which point they are heard and the public is then able to comment prior to any Board action.

              28       (Kiernan Decl, 2:20-22) The fact that the circumstances surrounding the enactment of the
SPINELLI, DONALD                                                           6
     & NOTT                 DEFENDANTS’ SUR REPLY ISO OPPOSITION TO PLAINTIFFS’ REQUEST FOR PRELIMINARY INJUNCTION
                         Case 2:21-cv-00999-KJM-DMC Document 41 Filed 08/13/21 Page 8 of 11


                   1   ordinances specifically, the drought and increased crime, led to the initial adoption of the

                   2   ordinances as urgency ordinances meant that all three were subject to public hearing before they

                   3   were enacted. However, all three ordinances were subsequently adopted as regular ordinances and

                   4   therefore even further public comment was afforded to anyone including the Plaintiffs. (Kiernan

                   5   Decl, 2:23-25) Plaintiffs have offered no evidence that they or anyone else was deprived of an

                   6   opportunity to be heard on the ordinances in question. Furthermore, they offer no evidence to show

                   7   that during public comment there was anything to indicate an invidious purpose. The only purpose

                   8   to the ordinances has been reflected in the declarations of the Defendants and in the ordinances

                   9   themselves.

              10                      4.      Nothing in the Legislative or Administrative History With Respect to the
                                              Ordinances in Question Supports a Conclusion of Invidious Intent
              11

              12              The legislative history relative to an official action may be highly relevant in the Trial

              13       Court’s “sensitive inquiry” in evaluating the existence of invidious intent. Village of Arlington

              14       Heights, p. 268 Plaintiff’s acknowledge that the Court should consider the legislative history of the

              15       ordinances in question. Village of Arlington Heights, 21:23-26 However, Plaintiffs’ offer no

              16       evidence at all regarding the administrative history other than a reference to a statement made by

              17       the District Attorney which they contend justified the enactment of the ordinances. Plaintiffs’ Reply

              18       (ECF No. 33) 26:5-10 In the first place, the statement attributed to the County District Attorney is

              19       hearsay within hearsay as the District Attorney’s Office is not a party to this litigation and is

              20       therefore neither an admission by a party nor even if it was, is the issue with respect to the Court

              21       itself properly authenticated in order to survive a second level of hearsay. However, even if

              22       absolutely true on its face, the District Attorney’s opinion, and motivation with respect to the

              23       primary motive for his office is neither binding nor relevant to this Court’s inquiry. Defendants

              24       have never shied away from the fact that the ordinances in question are focused on several purposes

              25       including deterring criminal cannabis cultivation. Whether the District Attorney’s Office is more

              26       concerned about that purpose versus water conservation is not an issue. What is missing from the

              27       District Attorney’s statement is any racial charged words which would infer that the intent of his

              28       office is to single out one race verses another as opposed to handling crime.
SPINELLI, DONALD                                                           7
     & NOTT                 DEFENDANTS’ SUR REPLY ISO OPPOSITION TO PLAINTIFFS’ REQUEST FOR PRELIMINARY INJUNCTION
                         Case 2:21-cv-00999-KJM-DMC Document 41 Filed 08/13/21 Page 9 of 11


                   1          The only statement attributed to a decision maker appears in Plaintiffs’ Reply 25:25-26:21.

                   2   Again, Plaintiffs provide only a partial quote which is not authenticated and is therefore hearsay but

                   3   attributes to Supervisor Haupt an intent to the enactment on the statute to “combat organized crime

                   4   and criminal cartels operating in our County.” Plaintiffs’ Reply (ECF No. 33) 25:25-26:21

                   5   Plaintiffs argue that this statement suggests that all Hmong people living around roads subject to the

                   6   trucking ban are involved with organized crime. Plaintiffs’ argument deflects from the real issue

                   7   here. The statements of Supervisor Haupt, Sheriff LaRue and the District Attorney all address

                   8   crime. None of the statements mention or refer to the racial background of the suspected actors in

                   9   those crimes.

              10              B.       The Strict Scrutiny Standard Does Not Apply to the Ordinances at Issue

              11              Without providing the requisite evidence of an invidious purpose, Plaintiffs make the leap in

              12       their analysis that the ordinances in question are subject to strict scrutiny. Plaintiffs’ Reply (ECF

              13       No. 33) 23:3-5 Plaintiffs have failed to establish with sufficient admissible evidence the existence

              14       of an invidious purpose under Washington v. Davis, Village of Arlington Heights and Hunt. In Hunt

              15       v. Cromartie, the Supreme Court noted that strict scrutiny applies if race is the “predominant factor”

              16       motivating a legislative decision. Hunt v. Cromartie, p. 547 “Rarely can it be said that a legislature

              17       or administrative body operating under a broad mandate made a decision motivated solely by a

              18       single concern or even that a particular purpose was the dominant or primary one.” Village of

              19       Arlington Heights, p. 266 “In fact, it is because legislators and administrators are properly

              20       concerned with balancing numerous competing considerations that Court’s refrain from reviewing

              21       the merits of their decisions, absent as showing of arbitrariness or irrationality.” Id Only when a

              22       showing that a discriminating purpose is a motivating factor in the public body’s decision is judicial

              23       deference no longer justified. Id.

              24              In the instant matter, Plaintiff’s reliance on Loving v. Virginia and Korematsu v. United

              25       States directly bears on the applicable standard at issue. In both of those cases, race was the central

              26       issue of the official act in question. Korematsu dealt with an exclusion order from the Commanding

              27       General of the Western Command for the U.S. Army during World War II specific to Japanese

              28       American citizens and whether or not their Japanese ancestry should exclude them from being able
SPINELLI, DONALD                                                           8
     & NOTT                 DEFENDANTS’ SUR REPLY ISO OPPOSITION TO PLAINTIFFS’ REQUEST FOR PRELIMINARY INJUNCTION
                        Case 2:21-cv-00999-KJM-DMC Document 41 Filed 08/13/21 Page 10 of 11


                   1   to serve in the U.S. military. Korematsu v. United States, 323 U.S. 214 (1944). Loving v. Virginia

                   2   relates to state laws in Virginia prohibiting interracial marriage. Loving v. Commonwealth of

                   3   Virginia, 388 U.S. 1 (1967). Consistent with both of the cases relied upon by Plaintiffs, the

                   4   application of the strict scrutiny standard is limited to those cases where race is the predominant

                   5   factor motivating the legislators actions. Hunt v. Cromartie 526 U.S. 541 (1999) Plaintiffs have not

                   6   provided any evidence let alone sufficient evidence that race is a predominant factor motivating the

                   7   enactment of the three ordinances at issue.

                   8          C.      The Ordinances Have a Legitimate Rather Than a Racially Based Purpose
                   9          As the evidence before this Court should illustrate, the purposes behind the ordinances in

              10       question pertain to criminal cannabis use and protection of a precious resource during a drought

              11       from unconscionable waste as a tool to aid that crime. Nothing about the ordinances in question

              12       reflect a purpose to deny law abiding citizens of Siskiyou County of an essential “daily life need.”

              13       Only agricultural well water, by Plaintiffs own admission drawn from non-Hmong people including

              14       Mr. Grissett, have been targeted by these ordinances. By their own admissions, Plaintiffs concede

              15       that illegal cannabis cultivation is rampant in MSV. Plaintiffs also concede that some level of

              16       agricultural water is required for plants, such as illegal cannabis, to grow. Plaintiffs’ arguments are

              17       clearly intended to divert this Court from the true underlying “purpose” behind their lawsuit. This

              18       purpose is evident based on what Plaintiffs have not provided. To date, Plaintiffs’ have completely

              19       avoided the distinction between potable water and agricultural water. This is obviously because it is

              20       only the agricultural water they are interested in obtaining to further their illegal purposes. Plaintiffs

              21       have avoided providing any information which would enable this Court to know precisely the

              22       conditions under which they live in MSV. They do not provide their addresses or photographs of

              23       their “homes.” Rather, they provide photos of dead chickens and discuss historical events from 50

              24       years ago. Without knowing precisely how Plaintiffs are actually residing in MSV, this Court has

              25       no way of actually understanding and determining the actual purpose and need of the water

              26       Plaintiffs require. Additionally, no one has explained how or why every Plaintiff has an alternate

              27       legal residence outside of MSV.

              28              Plaintiffs have never shown an inability to obtain potable water. They have never provided
SPINELLI, DONALD                                                           9
     & NOTT                 DEFENDANTS’ SUR REPLY ISO OPPOSITION TO PLAINTIFFS’ REQUEST FOR PRELIMINARY INJUNCTION
                        Case 2:21-cv-00999-KJM-DMC Document 41 Filed 08/13/21 Page 11 of 11


                   1   this Court evidence that they were unable to, for any reason, obtain necessary permits to legally

                   2   obtain the agricultural water in excess of 100 gallons per delivery, which is at issue. May we

                   3   therefore infer that the water in question is only required for an illegal purpose?

                   4                                           III.   CONCLUSION

                   5          Based on the foregoing, the Defendants respectfully request this Court deny Plaintiffs’

                   6   request for a preliminary injunction.

                   7

                   8                                                   Respectfully Submitted,

                   9   Dated: August 13, 2021                          SPINELLI, DONALD & NOTT

              10

              11                                                       By     /s/ J. Scott Donald
                                                                            J. SCOTT DONALD
              12                                                            Attorneys for Defendants
              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
SPINELLI, DONALD                                                          10
     & NOTT                 DEFENDANTS’ SUR REPLY ISO OPPOSITION TO PLAINTIFFS’ REQUEST FOR PRELIMINARY INJUNCTION
